Order entered February 21, 2014




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00185-CV

    IN RE UNIVERSITY GENERAL HOSPITAL, L.P., DUFEK MASSIF HOSPITAL
    CORPORATION A/K/A UNIVERSITY GENERAL HOSPITAL DALLAS, UGHS
        DALLAS HOSPITALS, INC., AND HASSAN CHAHADEH, M.D., Relator

                 Original Proceeding from the County Court at Law No. 1
                                  Dallas County, Texas
                          Trial Court Cause No. CC-13-02875-A

                                          ORDER
       The Court has before it the unopposed Motion to Use Appellate Record in Support of

Petition for Writ of Mandamus in which relators request the Court to allow the use of the

appellate record from Cause No. 05-13-01751-CV; University General Hospital, L.P., Dufek

Massif Hospital Corporation a/k/a University General Hospital Dallas, UGHS Dallas Hospitals,

Inc., and Hassan Chahadeh, M.D., v. Reed Migraine Centers of Texas, PLLC, Dr. Kenneth Reed,

M.D., and Neuro Stim Technologies, LLC, as the record in support of Relators’ Petition for Writ

of Mandamus. The Court GRANTS the motion.

       Upon review of the record and the briefing on file in the above captioned mandamus,

Cause No. 05-14-00185-CV, and the appeal in Cause No. 05-13-01751-CV, the Court concludes

that there is substantial overlap among the issues presented by the appeal, Cause No. 05-13-

01751-CV, and the petition for writ of mandamus, Cause No. 05-14-00185-CV. Accordingly, on
its own motion the Court CONSOLIDATES the petition for writ of mandamus, Cause No. 05-

14-00185-CV, into the appeal, Cause No. 05-13-01751-CV. The Court ORDERS that all future

pleadings be filed in Cause No. 05-13-01751-CV. Appellee may file a single, consolidated brief

in response to the petition for writ of mandamus and the appeal, which shall be filed on or before

March 6, 2014.


                                                    /s/     DOUGLAS S. LANG
                                                            JUSTICE